DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-5, 7-12, 14-19 and 23 are allowed.
Claim 21 is rejected under 35 U.S.C. 103.
Claim 22 is objected to.
Claims 6, 13 and 20.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
Response to Arguments
Applicant’s claim amendments overcome the 35 U.S.C. 112(a) rejection of claims 1-20.
Applicant’s claim amendments overcome the 35 U.S.C. 112(b) rejection of claims 1-20.
Applicant’s claim amendments overcome the 35 U.S.C. 103 rejection of claims 1-5, 7-12, and 14-19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239151), and further in view of Li et al. (US 2015/0309142) and Feiweier et al. (US 2015/0285885).
Regarding claim 21, Dannels teaches a magnetic resonance imaging system (e.g. figure 1, paragraph [0129]), comprising: 
an array radiofrequency coil (e.g. RF coil assembly 16); and 
processing circuitry operatively linked to the array radiofrequency coil (e.g. figure 1, paragraph [0131], MRI system controller 22) and configured to 
receive output signals from the array radiofrequency coil commensurate with a simultaneous multi-slice magnetic resonance imaging characterized by simultaneous multi-slice parameters and an image volume (e.g. figure 1, abstract, paragraphs [0047], 
estimate regions within the image volume (e.g. paragraphs [0068] and [0214]).
However, Dannels is silent with regard to determine optimized values of the simultaneous multi-slice parameters that minimize overlap between the regions in one slice and image voxels of the image volume representing tissue in another slice, and 
configure and execute a simultaneous multi-slice imaging sequence based on the optimized values of the simultaneous multi-slice parameters, and
reconstruct simultaneous multi-slice images with reduced artifact in the image volume representing the tissue in the simultaneous multi-slice images.
Li teaches estimate regions within an image volume for leakage artifacts between slices in a simultaneous multi-slice acquisition (e.g. figure 3, paragraphs [0063] and [0069], leakage contamination artifacts having significant overlap as shown on the left side of figure 3),
determine optimized values of the simultaneous multi-slice parameters that minimize overlap between the critical regions in one slice and image voxels of the image volume representing tissue in another slice (e.g. figures 3 and 6, paragraphs [0063], [0064], and [0087], shifting factor or lower MB factor for each slice is determined and used to minimize overlaps and resulting images of the minimization of the leakage contamination of corresponding slices are reconstructed on right side of figure 3; also see figure 6, where at least one of fewer number of slices and shift factors are used), and 

reconstruct simultaneous multi-slice images with reduced artifact in the image volume representing the tissue in the simultaneous multi-slice images (e.g. figures 3 and 6, paragraphs [0063] and [0064], reconstruct image slices with reduce leakage contamination artifacts is shown in the right side of figure 3).

    PNG
    media_image1.png
    552
    639
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dannels by applying the teaching of Li to explicitly determine optimized values of the simultaneous multi-slice parameters that minimize overlap between the regions in one slice and image voxels of the image volume representing tissue in another slice, and configure and execute a simultaneous multi-slice imaging sequence based on the optimized values of the simultaneous multi-slice parameters, and reconstruct simultaneous multi-slice images with reduced artifact in the image volume representing the tissue in the simultaneous multi-slice images, for the purpose of improving imaging qualities by reducing leakage contamination artifacts in the images (e.g. Li, paragraphs [0063] and [0064]).
Combination of Dannels and Li is silent with regard to the simultaneous multip-slice parameters include stack combinations.
Feiweier teaches multip-slice parameters include stack combinations (e.g. paragraph [0006], control parameters include combination of slice thickness and specific slice distance in a stack of slices where corresponding combinations of the slice thickness and specific slice distance of the slices in the stack of slices may be stack combinations).
By controlling the slice distances and slice thicknesses for different slice stacks, corresponding measurement sequences may be determined and run to obtain corresponding measurements may be obtained and compared; As a result, best combinations may be determined for corresponding regions within the image volume.
.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5 and 7 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-5 and 7.
Claims 8-12 and 14 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 8; therefore, claim 8 is allowed, as are its dependent claims 9-12 and 14.
Claims 15-19 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 15; therefore, claim 15 is allowed, as are its dependent claims 16-19.
Claim 23 is allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 23; therefore, claim 23 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858